Citation Nr: 0204178	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  99-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
surgical residuals of a giant cell tumor of the right tibia 
as secondary to a service-connected right third metatarsal 
fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1954.  The veteran's claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  An unappealed March 1980 RO decision denied service 
connection for residuals of a giant cell tumor of the right 
tibia.

2.  The evidence associated with the claims file subsequent 
to the RO's March 1980 decision is not so significant that it 
must be considered to fairly decide the merits of the 
underlying claim of service connection.  


CONCLUSIONS OF LAW

1.  The March 1980 rating decision that denied service 
connection for residuals of a giant cell tumor of the right 
tibia is final.  38 U.S.C.A. § 7105(a)(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).  

2.  New and material evidence has not been presented to 
reopen a claim of entitlement to service connection for 
residuals of a giant cell tumor of the right tibia.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for residuals of a 
giant cell tumor of the right tibia as secondary to a 
service-connected right third metatarsal fracture.  

The Board observes that the veteran's claim of service 
connection was denied by the RO in a March 1980 rating 
decision.  By VA letter dated in March 1980, the veteran was 
notified of that decision, but he did not initiate an appeal.  
As such, the March 1980 rating decision is final.  38 
U.S.C.A. § 7105(a)(c); 38 C.F.R. § 20.1103  

In December 1997, the veteran requested that his claim be 
reopened.  In an April 1998 decision, the RO concluded that 
new and material evidence had not been submitted and denied 
the request to reopen.  The veteran disagreed with that 
decision and initiated the present appeal.  As there is a 
prior final decision for this claim, the Board is required to 
determine whether new and material evidence has been 
presented before reopening the claim and adjudicating the 
underlying claim of service connection on the merits.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 

§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  (The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 
38 C.F.R. § 3.156(a)).  As the veteran filed his claim prior 
to this date, the earlier version of the law remains 
applicable in this case.)  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during service.  See 38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  
That an injury or disease occurred in service is not enough; 
there must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R § 3.303(b) (2001).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  When service 
connection is thus established for a secondary condition, the 
secondary condition 

shall be considered a part of the original condition.  Id.  
Moreover, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected disability, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The RO's March 1980 denial of service connection for 
residuals of a giant cell tumor of the right tibia 
specifically indicated that such a disability had not been 
linked to treatment for a service-connected right third 
metatarsal fracture.  Additionally, it was determined that 
there was no evidence that the tumor which ultimately led to 
the need to amputate was incurred in service.

The evidence associated with the file at the time of the 
March 1980 rating decision reflected that during service the 
veteran was hospitalized with a simple fracture of the third 
metatarsal of the right foot.  The injury occurred in October 
1952, while he was marching.  There was no nerve or artery 
involvement shown.  The veteran was fitted with a right foot 
boot cast with a walker for four to six weeks.  The veteran's 
service separation examination report was negative for any 
abnormalities of the feet.  

Following service separation, by a July 1970 rating decision, 
the veteran was awarded service connection for a fracture of 
the right third metatarsal.  Service connection was denied 
for a giant cell tumor of the right tibia.  The RO indicated 
that the first evidence of a giant cell tumor was in 1970, 
when the veteran was admitted to a VA hospital.  The RO 
concluded that there was no evidence that the giant cell 
tumor had any relationship to the veteran's active service, 
and denied the claim.  The Board notes that the report of 
hospitalization in 1970 is not currently in the record, 
although the RO appears to have reviewed that report at the 
time of the July 1970 rating decision.  Moreover, it should 
be pointed out that the focus of the present analysis is 
whether any new and material evidence has been submitted to 
reopen the claim.  For this reason, and because the 1970 
record apparently showed 

what was later confirmed in evidence addressed in the 1980 
rating decision, namely that the onset of the tumor was many 
years after the veteran's separation from service, the 
Board's analysis of the claim to reopen is unaffected by the 
absence of the record.  

In August 1979, the veteran was hospitalized at a VA medical 
center where he underwent a right below-the-knee amputation.  
The surgery was required because of complications caused by a 
giant cell tumor of the distal tibia.  It was noted that the 
tumor had first been analyzed by biopsy in 1968, and had 
recurred with complications since that time.

The evidence associated with the claims file subsequent to 
the March 1980 rating decision includes VA outpatient 
treatment records and hospitalization reports dated from 
September 1983 to September 2000.  In these reports the 
veteran complained of numbness, swelling, soreness, and 
continuous pain and pressure in his stump.  He additionally 
indicated that he had infections and nerve problems since his 
lower right leg had been removed.  

The newly associated evidence also includes the reports of 
three VA examinations conducted in November 1984, September 
1986, and March 1998.  At the November 1984 examination, the 
veteran was diagnosed with a below-the-knee amputation of the 
right lower extremity with an extremely sensitive and tender 
stump.  The veteran had to ambulate with two crutches.  The 
examiner noted a scar on the veteran's right pelvis, which 
the veteran remarked was from donation of bone when he had 
surgery on his right foot.  At the September 1986 
examination, the veteran reported to the examiner that he 
felt that his toe fracture led to the progression of 
disabilities that resulted in the amputation.  The examiner 
observed that there were no breaks in the skin or ulcers 
noted on the stump of the veteran's right leg, but that it 
was slightly tender.  The veteran with diagnosed as having a 
right leg amputation below the knee that had healed without 
abnormalities.  The examiner added that the veteran had a 
prosthesis and walked with a cane and a fairly normal gait.  


At the March 1998 examination, the examiner noted that the 
veteran's amputation incision had healed well, and that there 
was no sign of infection.  It was noted that the veteran 
claimed that the tumor was caused by the in-service fracture.  
The examiner diagnosed the veteran with a history of fracture 
of the third metatarsal while marching in 1952.  The examiner 
also diagnosed the veteran as having a history of giant cell 
carcinoma of the right ankle with infection of bone 
transplant, and a history of recurrence of giant cell 
carcinoma leading to a below-the-knee amputation of the right 
leg.  Symptoms of recurrence of a neuroma at the below-the-
knee amputation site were also noted.  

In addition to the medical records described above, the file 
also contains a transcript of an August 1999 hearing.  At 
that hearing, the veteran stated that he had experienced 
intermittent pain in his right foot after fracturing his 
third right metatarsal.  The veteran asserted that his right 
foot began severely bothering him after service, in the 
1970s, and he sought medical treatment from a private 
physician at that time.  (According to statements in the 
record, that physician has since passed away, and his medical 
records have been destroyed.)  The veteran's right leg was 
amputated in 1979, and he has continued to receive medical 
treatment at the VAMC in Marion, Illinois.  The veteran 
asserted that the tumor and the need to amputate were a 
direct result of his service-connected fracture.  

Based on the foregoing evidence, the Board finds that new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a below-the-knee 
amputation due to a giant cell tumor of the right tibia as 
secondary to the service-connected disability of a right 
third metatarsal fracture has not been submitted.  In short, 
the evidence received since the prior final denial does not 
tend to prove anything beyond what was known in 1980.  It 
shows that he continued to have some difficulties with the 
stump, but this evidence does not address the salient 
question regarding service incurrence or relationship to 
service-connected disability.  The evidence previously of 
record showed a service-connected healed 

fracture, and an amputation due to a giant cell tumor of the 
tibia, but no medical evidence linking the two.  The evidence 
associated with the claims file since the March 1980 rating 
decision reflects the same.  Consequently, the Board 
concludes that the newly received evidence is not so 
significant that it must be considered to fairly address the 
underlying claim of service connection. 38 C.F.R. § 3.156(a).

In reaching this determination, the Board does not question 
the credibility of the veteran's contentions and testimony.  
However, his statements alone are not sufficient to provide 
evidence of medical etiology, such as whether his amputation 
was proximately due to his service-connected fracture, and 
thus, are not sufficient to reopen his claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (where resolution of an 
issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim); see also Espiritu, 2 Vet. App. at 
494-95.   In short, the Board concludes that new and material 
evidence has not been presented to reopen the previously 
disallowed claim of service connection.  The claim may not be 
reopened.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
presented, further action under the Veterans Claims 
Assistance Act of 2000 is not required.  See also Dyment v. 
Principi, No. 00-7075 (Fed. Cir. Apr. 24, 2002) (duty-to-
assist provisions of the new law do not have retroactive 
effect).  


ORDER

New and material evidence having not been submitted to reopen 
a claim of service connection for residuals of a giant cell 
tumor of the right tibia, the appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

